TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED NOVEMBER 14, 2014



                                      NO. 03-10-00826-CV


              Appellant, Waste Management of Texas, Inc.// Cross-Appellant,
                          Texas Disposal Systems Landfill, Inc.

                                               v.

             Appellee, Texas Disposal Systems Landfill, Inc.// Cross-Appellee,
                            Waste Management of Texas, Inc.




         APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
           RENDERED ON REMAND -- OPINION BY JUSTICE ROSE




This is an appeal on remand from the judgment rendered from the supreme court for

reconsideration of the amount of exemplary damages, including allowable pre- and post-

judgment interest, to which appellee Texas Disposal Systems Landfill, Inc. is entitled in

connection with its successful defamation claim against appellant Waste Management of Texas,

Inc. The Court renders judgment in favor of Texas Disposal Systems Landfill, Inc. as follows:

      $450,592.03 in remediation damages;

      $1.00 in reputation damages;

      $901,184.06 in exemplary damages; and

      $295,663.08 in pre-judgment interest.
The Court also renders judgment awarding Texas Disposal post-judgment interest at 5%,

compounded annually, on Texas Disposal’s total money damages—which equal $1,647,440.17

plus Texas Disposal’s court costs as set forth in the district clerk’s final bill of costs—for the

period beginning December 9, 2010, through the date the judgment is satisfied, less 150 days.

The appellee shall pay all costs relating to this appeal, both in this Court and the court below.